Citation Nr: 1717930	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO. 09-45 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a disorder of the eyes, also claimed as residuals of Lasik surgery.


REPRESENTATION

Appellant represented by: The American Legion 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from June 1999 to June 2000, and from May 2004 to January 2007. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the RO in New Orleans, Louisiana.

In October 2015, the Board remanded this appeal for additional evidentiary development. The appeal has since been returned to the Board for further appellate action. 

Additional medical evidence has been added to the claims file after the most recent Supplemental Statement of the Case. The Board has reviewed this evidence and finds that it is not pertinent to the matter on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has bilateral refractive error and does not have an eye disability for purposes of VA compensation. 


CONCLUSION OF LAW

The basic criteria for service connection for the claimed eye disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA law provides that, for disability resulting from personal injury suffered, or disease contracted, in line of duty, or for aggravation of a preexisting injury suffered, or disease contracted, in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled, and who was discharged or released under conditions other than dishonorable, from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). The presumptive diseases do not include impaired visual acuity. Accordingly, these provisions are not for application in this case. 

In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including presbyopia, even if visual acuity decreased in service, as refractive error of the eyes is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part III, Subpart iv, Chapter 4, Section B.

The provisions regarding refractive error are particularly significant in this case as the Veteran's assertions regarding her claimed eye disability would appear to fall under the definition of refractive error. 

In correspondence submitted with her claim in November 2007, the Veteran stated that she had Lasik surgery in the service, but this did not correct her sight.

In the Notice of Disagreement received in July 2008, the Veteran stated that she was only making a claim for her eyes because she had Lasik surgery done while in the Army and "I don't think the surgery improved my vision."  She stated "I am only asking that I see someone for glasses or some type of help with my eyes."

The Board takes judicial notice that Lasik stands for laser assisted in-situ karatomileusis, a vision correction procedure intended to correct optical error. See Dorland's Illustrated Medical Dictionary 995, 1022 (31st ed. 2007).

The Board finds that the Veteran's description of her claim is that she is seeking service connection for refractive error of the eyes, a condition which is not a disability under VA law. 

The Board of course acknowledges that the Veteran possesses no special medical expertise and her competent description of her medical history and current symptomatology is probably not competent evidence for the purpose of limiting her claim only to refractive error. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Notwithstanding the Veteran's statements in this regard, the Board must consider whether any additional eye disease or injury in service was superimposed upon the Veteran's refractive error. 

The service treatment records (each dated as received 10/29/2013 in VBMS) reveal that, with the exception of the Lasik procedure performed in 2005, findings for the eyes and vision have been normal. The Board observes that physical examinations in the services are often reported through means of Physical Profile Ratings. PULHES represents the six categories into which a Physical Profile is divided. Pertinent to this appeal, the E stands for eyes. This factor concerns visual acuity and diseases and defects of the eye. The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment. The number 2 indicates that an individual possesses some medical condition or physical defect that may require some activity limitations. The number 3 indicates that the individual has one or more medical conditions or physical defects that may require significant limitations. The number 4 indicates that the individual has one or more medical conditions or physical defects of such severity that performance of military duty must be drastically limited. The individual should receive assignments commensurate with his or her physical capability for military duty. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

A February 20, 2004, Report of Medical Examination reveals clinically normal eyes (general visual acuity and refraction) with corrected distant vision of 20/20 in each eye. A Report of Medical History reveals the Veteran's statement that she had no history of, or current, eye disorder or eye trouble. A Physical Profile rating of E-1 was assigned indicating a high level of fitness with respect to the eyes. 

Health records dated October 12, 2005, and April 28, 2006, reveal no eye symptoms present. Extraocular movements were normal. Pupils were equal in size, round, reactive to light, and with normal accommodation. External examination showed no abnormalities. There was no discharge from the conjunctiva and the sclera showed no icterus.

Although the date is hand-written and difficult to discern, it would appear that the Veteran underwent Lasik surgery in late 2005 or early 2006. A corresponding Physical Profile Record notes a temporary profile of E-3 indicating significant limitations with respect to the eyes. 

Subsequent Physical Profiles on May 25, 2006, June 28, 2006, and November 1, 2006, indicate a rating of E-1 indicating a high level of fitness with respect to the eyes. A June 28, 2006, Health Record reveals the Veteran was using Refresh Plus eye drops. An October 20, 2006, health record reveals no watery discharge from the eyes, no mucous discharge, and no itching of the eyes. 

A November 1, 2006, health record notes complaint of pain in the upper lid. An examination revealed slight swelling of the lid with no eyesight problems and no left eye pain with movement. The eyes were not watering. There was no mucous discharge, dryness, itching; or redness. A January 9, 2007, health record reveals no eyelid abnormalities. Lacrimation was normal. Conjunctiva exhibited no abnormalities. However, the assessment was mild conjunctivitis. 

Pertinent to the question of a current eye disability is a VA examination conducted in November 2007 to evaluate the Veteran's claim. At that time, the Veteran reported pain, distorted vision, watering, blurred vision, and headaches. She reported difficulty driving at night due to "halos" around lights, and difficulty working at the computer for long periods of time. She reported having received no treatment for her condition. Historically, she reported having Lasik in 2005. On examination, there was no eye or lacrimal duct disease or injury. There was no evidence of congestive/inflammatory glaucoma. Funduscopic examination was within normal limits. The measurement of intraocular pressure was within normal limits. Keratoconus was not present. 

The visual acuity examination revealed uncorrected far vision on the right of 20/30. The corrected far vision on the right was 20/20. The uncorrected near vision on the right was 20/20. The corrected near vision on the right was 20/20. The uncorrected far vision on the left was 20/20. The corrected far vision on the left was 20/20. The uncorrected near vision on the left was 20/20. The corrected near vision on the left was 20/20. 

In addition to the findings for visual acuity, there was no diplopia, enucleation, or nystagmus. The examiner concluded that there was no ocular pathology observed in either eye. The examiner rendered no diagnosis because "there is no pathology to render a diagnosis."

A March 23, 2012, ophthalmology consult revealed refractive error, but otherwise normal findings. The only diagnosis was myopia. The prescription was "glasses." Subsequent outpatient records reveal complaints of itchy, watery eyes, attributed to allergies. See September 21, 2015 Primary Care Note (Virtual VA record 09/26/2016 p. 230). A July 16, 2015, Physician Note reveals negative finding for eye pain and blurred or double vision (Virtual VA record 09/26/2016, p. 308). 

After a review of all of the evidence, the Board finds that there was no additional eye disability superimposed upon the Veteran's refractive error as a result of Lasik surgery conducted in service and that the claim is essentially an attempt to seek service connection for a condition that is excluded from the definition of "disability" under VA law. While conjunctivitis was noted in November 2006, the Veteran's eyes have been clinically normal since that report. Moreover, as discussed above, her statements have consistently identified visual acuity as the basis for her claim. 

While the presence of a disability at any time during the claim process can justify a grant of service connection, see McClain v. Nicholson, 21 Vet. App. 319 (2007), Congress has specifically limited entitlement to service-connection to cases where such in-service disease or injury has resulted in disability. See 38 U.S.C.A. § 1110. While the Veteran may be competent to provide lay opinions as to various visual symptoms, including apparent loss of visual acuity, she has not been shown to possess the requisite training or credentials to ascertain whether such perceived symptoms constitute a diagnosis for VA purposes.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

There appears to be no dispute as the pertinent facts in this case. There is no chronic disability of the eyes for VA purposes at any time pertinent to the Veteran's May 21, 2007, claim for benefits. Therefore, the basic criteria for service connection (current disability) are not met. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter in October 2007. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained. 

The RO has also obtained a thorough medical examination regarding the claim as well as a medical opinion. The Veteran has made no specific allegations as to the inadequacy of any opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

As noted above, this appeal involves a remand by the Board for additional evidentiary development. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). While substantial compliance is required, strict compliance is not. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In this case, the RO substantially complied with the Board's remand instructions by obtaining updated VA medical records from facilities in Lafayette (Alexandria), from February 1, 2012, to April 25, 2016, and Shreveport, from August 8, 2014, to February 27, 2015, pertaining to treatment for the eyes. 




ORDER

Service connection for an eye disability is denied. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


